Case 1:20-cv-01922-MJD-SEB Document 25 Filed 10/15/20 Page 1 of 3 PageID #: 107




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


 CAMERON MEYERS,                       )
              Plaintiff                )
                                       )
                vs.                    )       No. 1:20-cv-01922-MJD-SEB
                                       )
 WAL-MART STORES EAST, LP              )
               Defendant.              )

                      PLAINTIFF’S MOTION FOR LEAVE TO AMEND
                             COMPLAINT FOR DAMAGES

        Comes now the Plaintiff, pursuant to Federal Rule of Civil Procedure 15(a)(2), states as

 follows:

        1.      On September 22nd, 2020 Defendant Wal-Mart Stores East, LP filed it’s answer which

 identified Harbortown Industries, Inc. as a non-party defendant for purposes of the Indiana

 Comparative Fault Act, I.C.34-51-2-14. (Defendant’s Answer, Document No. 23, ¶15.)

        2.      Plaintiff seeks to file an amended complaint for damages which names Harbortown

 Industries, Inc. as a defendant and thereby avoid the “empty chair” defense.

        3.      Counsel for the Plaintiff has contacted counsel for the Defendant Wal-Mart Stores

 East, LP and there is no objection to amending the Complaint for Damages to add Harbortown

 Industries, Inc. as a Defendant.

        4.      Harbortown Industries, Inc. appears to be a distributor, based in Chicago, Illinois, of

 picture frames manufactured in China and Hong Kong.


                                                  1
Case 1:20-cv-01922-MJD-SEB Document 25 Filed 10/15/20 Page 2 of 3 PageID #: 108




        5.      Plaintiff’s original complaint and proposed amended complaint contain an allegation

 that the distributors of the picture frame product which allegedly injured Plaintiff are liable to the

 same extent as the foreign manufacturer, Intco International (HK) Co., LTD pursuant to I.C.34-20-

 2-4.

        6.      Plaintiff’s proposed amended complaint for damages is attached hereto as Exhibit 1.

 (See attached Exhibit 1, Proposed Amended Complaint for Damages.)

        7.      A proposed summons to Harbortown Industries, Inc., an Illinois corporation, is

 attached hereto as Exhibit 2. (See attached proposed Summons, Exhibit 2.)

        8.      The Statute of Limitations for Plaintiff’s claims does not expire until May 7th, 2021

 so there are no issues regarding relation back of this amendment.

        9.      The Case Management plan requires motions for leave to amend the pleadings and/or

 join additional parties to be filed on or before October 23rd, 2020 and this motion is made within that

 deadline. (Case Management Plan, Document 16, ¶ III(D).

        10.     A proposed Order Granting the Motion for Leave to Amend Complaint for Damages

 is attached hereto as Exhibit 3. (See attached Exhibit 3, Proposed Order Amending Complaint for

 Damages.)

        WHEREFORE, Plaintiff prays his Motion for Leave to Amend Complaint for Damages be

 granted and for all other proper relief.

                                                        Respectfully submitted,
                                                        TOWNSEND & TOWNSEND, LLP

                                                         /s/ John F. Townsend, III
                                                        John F. Townsend, III - #19600-49
                                                        Counsel for Plaintiff, Cameron Meyers



                                                   2
Case 1:20-cv-01922-MJD-SEB Document 25 Filed 10/15/20 Page 3 of 3 PageID #: 109




                                                             CERTIFICATE OF SERVICE

          I certify that on October 15, 2020, a copy of the foregoing Plaintiff’s Motion for Leave to
 Amend Complaint for Damages was filed electronically. Service of this filing will be made on all
 ECF-registered counsel by operation of the court’s electronic filing system. Parties may access this
 filing through the court’s system.

 Lesley A. Pfleging
 LEWIS WAGNER, LLP
 501 Indiana Avenue, Suite 200
 Indianapolis, IN 46202

                                                                           /s/ John F. Townsend, III
 TOWNSEND & TOWNSEND, LLP
 Market Square Center, Suite 770
 151 North Delaware Street
 Indianapolis, Indiana 46204
 Telephone:      317-264-4444
 Facsimile:      317-264-2080
 email: townsendlawfirm@aol.com


 Meyers.C.Plaintiff's.Motion.to.Amend.Complaint.101520.wpd




                                                                       3
